Citation Nr: 0628408	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to June 
1966.  He died in April 2001.  The appellant is the veteran's 
mother.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in April 2001.  The Certificate of Death 
lists the immediate cause of death as carcinoma of the 
tongue.

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia.  

3.  The cause of the veteran's death did not have its onset 
during active service and is otherwise unrelated to any in-
service disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.310, 3.307, 3.309, 3.312 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The RO provided the appellant pre-adjudication VCAA notice by 
letter, dated in December 2002.  The appellant was notified 
of the evidence needed to substantiate the claim of service 
connection for the cause of the veteran's death, advised of 
VA's duties to make reasonable efforts to help the appellant 
get evidence necessary to support her claim, and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The appellant was also 
notified that VA would help her obtain records to support her 
claim, including evidence from the veteran's doctors.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Service medical records are 
associated with the claims file as are records and reports 
from the Palo Alto California VA Health Care System.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  However, in this case a VA medical opinion is 
unnecessary because there is no competent evidence that 
indicates that the veteran's death was associated with an 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).

As the appellant has not identified any additional evidence 
and as there are no outstanding records to obtain, the Board 
finds the duty to assist has been fulfilled.


Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.307(a)(3) (2005); see 38 U.S.C.A.  § 1101(3) and 38 C.F.R. 
§ 3.309(a).  This includes malignant tumors.  38 C.F.R.  
§ 3.309(a).

Additionally, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's sister, on behalf of the appellant, has raised 
arguments for service connection for the cause of the 
veteran's death on both direct and secondary bases.  The 
Board has considered each of these in arriving at its 
decision.



Direct Service Connection

Service medical records are absent for any evidence of 
carcinoma of the tongue (tongue cancer).  A December 1965 
Report of Medical Examination indicated that the veteran 
suffered from schizophrenic reaction.  The only physical 
abnormality noted on this report was a scar on the veteran's 
right wrist.  Service medical records contain no mention of 
drug or alcohol abuse.  

A July 1999 letter, from Dr. C.E. Jones, marks the first 
evidence of record that the veteran suffered from tongue 
cancer.  Thus, the record is absent for any evidence of 
tongue cancer until 28 years after separation from service.  
The record is also absent for any medical opinion that the 
veteran's tongue cancer had its onset during service or 
manifested within one year of separation from service.  

Medical evidence for Drs. Ferronato and Wolfman indicate that 
the veteran's use of cigarettes was a factor in the 
development of his lung cancer.  Service connection is 
prohibited for disability or death on the basis that the 
disability or death resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 
3.300(a) (2005).  The appellant's claim was filed after June 
9, 1998; therefore the veteran's use of tobacco cannot 
support a claim for service connection for the cause of his 
death, regardless of when his use of tobacco began.

Because there is no competent evidence of record that the 
veteran's tongue cancer had its onset during service or 
within any applicable presumptive period, the appellant's 
claim for direct service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a) (2005).  



Secondary Service Connection 

The veteran's sister, on behalf of the appellant, contends 
that the veteran's death from tongue cancer is secondary to 
his service connected schizophrenia.  She argues that the 
veteran used marijuana and alcohol to self medicate his 
schizophrenia and that this use caused his tongue cancer.  In 
support of this argument, statements from health care 
professionals and copies of medical research documents, or 
"treatise" evidence, have been submitted.

In a July 2004 letter, Dr. S. Ferronato, who treated the 
veteran for tongue cancer, stated that the veteran had been a 
cigarette smoker as well as a marijuana smoker and a heavy 
user of alcohol.  It was this physician's medical opinion 
that these three factors most certainly played a role in the 
development of the veteran's tongue cancer.  This physician 
declined to provide an opinion as to any relationship between 
the veteran's schizophrenia and his substance abuse. 

A similar letter, from Dr. D.E. Wolfman, dated in July 2004, 
stated that the veteran's use of tobacco, marijuana, and 
alcohol, probably played a factor in his development of 
tongue cancer.  

Service medical records are absent for any evidence of 
alcohol or drug abuse.  A May 1966 VA psychiatric examination 
reported a history, necessarily provided by the veteran, that 
he drank alcohol in service and was now taking a Dexedrine 
derivative and did not drink.  March 1970 and January 1971 VA 
hospital summaries indicate that the veteran abused various 
drugs, including marijuana, LSD, barbiturates, heroin, and 
amphetamines.  VA medical records from August 1971 through 
November 1971 report that the veteran's drug use principally 
involved the use of amphetamines.  

A January 1967 letter and an October 1974 report from M.H. 
Bensinger, of the Psychological Diagnostic and Treatment 
Center, stated that the veteran suffered from severe 
depression and diagnosed him with personality disorders and a 
passive dependent type of personality reaction.  A September 
1971 letter from this practitioner stated that the veteran 
was treated for an on-going drug problem and had returned to 
the office for further treatment.  The letter further stated 
that "his follow-through, however, is poor due to his drug 
addiction as self-medication and which started originally in 
Germany while in the military."  

Medical treatise evidence in support of the appellant's claim 
includes evidence purporting to establish a connection 
between the use of cannabis (marijuana) and alcohol abuse to 
various types of cancer.  

Also of record is medical treatise evidence discussing 
possible connections between schizophrenia and cannabis 
abuse.  These include the following: (1) An abstract of an 
article based upon a research study to determine causality 
between cannabis use and schizophrenia.  M. Hambrecht and H. 
Hafner, Cannabis, vulnerability, and the onset of 
schizophrenia: an epidemiological perspective. 34 Aust N Z J 
Psychiatry 468 (2000).  (2) A summary of an article based on 
a research study to determine the differences between the use 
of alcohol and other drugs, by schizophrenic patients.  C.D. 
Swofford et.al., Double jeopardy, schizophrenia and substance 
abuse (no citation information attached to this document).  
(3) A summary of an article based on a study to assess the 
prevalence of a comorbid substance use disorder in a sample 
of psychotic patients, and to compare the pattern of street 
drug use in schizophrenic, schizoaffective and bipolar 
patients.  H. Verdoux et. al., Comparative study of substance 
dependence comorbitity in bipolar, schizophrenic and 
schizoaffective disorders.  26 AM H Drug Alcohol Abuse 343 
(2000).  (4) A one page collection of 3 statements.  One of 
these statements comments on the use of alcohol, cannabis and 
amphetamines by persons with diagnoses of schizophrenia.  
Fowler et.al. Patterns of current and lifetime substance use 
in schizophrenia.  24 Shizophr Bull 443 (1998).  The other 
two statements appear to be connected to an article in the 
British Medical Journal that discussed a study which had 
claimed a link between cannabis use and schizophrenia.  

Assuming, without deciding, that there is a causative nexus 
between the veteran's use of marijuana and alcohol and his 
tongue cancer, this case turns on whether the veteran's use 
of these substances was proximately caused by his service-
connected schizophrenia.  As explained below, the Board finds 
no competent evidence of record that shows this causation.  
Absent such evidence, there is no basis for finding that the 
veteran's service connected schizophrenia proximately caused 
his tongue cancer.  

For the following three reasons, M.H. Benzinger's September 
1971 letter, characterizing the veteran's drug addiction as 
"self medication", is not competent evidence that the 
veteran's schizophrenia caused his alcohol and marijuana use.

First, the letter does not state what illness the veteran is 
allegedly treating with his use of drugs.  Benzinger referred 
to "schizophrenia or strong paranoid reactions" in this 
letter but provided no indication that his self medication 
was related to schizophrenia.  Indeed, Benzinger diagnosed 
the patient as suffering from personality disorder, passive 
dependent personality reaction, and severe depression.  Since 
there is no evidence that this practitioner ever treated the 
veteran for schizophrenia, there is no basis for concluding 
that the reference to self medication was for the veteran's 
service connected schizophrenia.  

Second, Benzinger states that the veteran had "drug 
addiction", but did not state that he was addicted to 
marijuana or alcohol.  All relevant evidence of record during 
the time frame of Benzinger's treatment show the veteran to 
primarily abuse amphetamines, stating that he only tried 
other drugs, including marijuana.  Again, there is no basis 
for finding that this practitioner was referring to the 
veterans abuse of marijuana or alcohol when referring to 
self-medication.  

Third, 28 years passed between this September 1971 letter and 
the first evidence of his treatment for tongue cancer in July 
1999.  While  Drs. Ferronato and Wolfman's letters report 
that the veteran's alcohol, tobacco and drug use contributed 
to his tongue cancer, neither their letters, nor any other 
recent evidence, associates this veteran's use of marijuana, 
alcohol, or any other substance, with self medication for his 
schizophrenia.  Thus, the September 1971 letter from M.H. 
Benzinger, is not evidence that the veteran continued, for 
many years thereafter, to use alcohol or drugs to self 
medicate his schizophrenia.

Nor is the treatise evidence presented in support of 
secondary service connection for the cause of the veteran's 
death competent evidence of a causative link between the 
veteran's use of marijuana or alcohol and his schizophrenia.  
The submitted treatise evidence is inconclusive and purely 
speculative as to the issue of whether the veteran's 
schizophrenia caused marijuana or alcohol abuse.  Service 
connection may not be based on a resort to speculation or 
even remote possibility, and medical evidence that is too 
speculative nature cannot support a claim.  See 38 C.F.R. § 
3.102; see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Further, while it is argued that the below research articles 
provided by the appellant are supportive of the claim for 
service connection for the veteran's death, the Board finds 
that the texts are essentially generic and do not address the 
facts relative to this particular veteran, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998).  Medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  Again, the submitted 
treatise presented in the instant case either present only 
statistical correlations rather than statements of causation, 
or, where causation is alleged, standing alone, lacks the 
degree of certainty required to be considered competent 
evidence.  

The abstract of the article by M. Hambrecht and H. Hafner 
states that a possible interpretation of the research study 
results is that persons who use cannabis after the onset of 
symptoms of schizophrenia use the drug for self-medication 
against the symptoms of schizophrenia.  The abstract also 
discusses possible interpretations for those persons who 
began use of cannabis prior to the onset of symptoms of 
schizophrenia and those who began such use within the same 
month as the onset of symptoms of schizophrenia.  For all 
these instances, the qualifying language, "possible 
interpretations", prefaces the statements of cause and 
effect.  This language cannot be even liberally construed as 
discussing the relationship between schizophrenia and 
cannabis abuse with even a minimal degree of certainty, as it 
purports only to offer possible interpretations.  Generic 
statements that merely express the possibility of a causative 
link do not support a finding of service connection.  See 
Beausoleil v. Brown, 8 Vet. App 459 (1996)

The summary of the article by Veroux, et al. merely confirms 
that persons who suffer from schizophrenia are also more 
likely to be cannabis abusers.  Thus this article does not 
even propose a causative link.  Therefore, it is not 
competent evidence that the veteran's schizophrenia caused 
his abuse of marijuana.  

Likewise, the summary of the article by Fowler et.al. states 
that "cannabis is widely used among people with 
schizophrenia."  The summary also states that alcohol is 
more widely used by such persons, followed by amphetamines.  
Again, this statement expresses no cause and effect 
relationship, and is therefore not competent evidence that 
the veteran's use of cannabis or alcohol was caused by his 
schizophrenia.  

Other statements referred in the submitted treatise evidence 
merely reiterate that persons with schizophrenia tend to try 
marijuana more than people who are not schizophrenic and 
state opinions that the use of cannabis does not cause 
schizophrenia.  The submitted treatise evidence does not make 
any statement that schizophrenia causes alcohol or drug abuse 
in terms other than as a "possible interpretations" of 
study results.  

For the reasons stated above, the submitted treatise evidence 
has not competent evidence that the veteran's use of 
marijuana or alcohol was caused by his service-connected 
schizophrenia.  

The appellant's daughter has attributed the veteran's cause 
of death to his service. She has also presented an 
unsubstantiated inferential argument, based on the submitted 
treatise evidence, that the veteran's schizophrenia caused 
his abuse of alcohol and marijuana and thus caused his tongue 
cancer.  However, as a layperson she is not competent to give 
a medical opinion on the etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In summary, because the record is absent for any competent 
evidence probative of a finding that the veteran's 
schizophrenia caused his marijuana and alcohol use, there is 
no chain of causation between this use and his service 
connected disability.  Therefore, his tongue cancer was not 
proximately caused by a service connected disability and the 
appellant's claim, based upon a theory of secondary service 
connection, must be denied.  

For the reasons stated above, the preponderance of evidence 
is against the appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


